Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 6, 1979, which dismissed claimant’s appeal from the decision of a referee as untimely. In relying on claimant’s failure to comply with the 20-day period for taking an appeal as a basis for dismissal (Labor Law, § 621, subd 1), the board has erred, for there is nothing in the present record to indicate when the contested referee’s decision was mailed or delivered to her. Absent such proof, the instant decision cannot stand (Matter of Gonzalez [Ross], 47 NY2d 922). Decision reversed, with costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent herewith. Mahoney, P. J., Greenblott, Sweeney, Kane and Staley, Jr., JJ., concur.